Judgment, Supreme Court, New York County (Howard Bell, J.), rendered February 7, 1992, convicting defendant, after a jury trial, of kidnapping in the first degree, and sentencing him to a term of 20 years to life, unanimously affirmed.
The issues raised by defendant on this appeal were previously considered and rejected by this Court, as well as by the Court of Appeals, on the appeals of his codefendants (see, People v Hok Ming Chan, 230 AD2d 165, affd 91 NY2d 913), and we see no reason to reach a different determination with respect to this defendant. Concur — Sullivan, J. P., Nardelli, Mazzarelli, Andrias and Saxe, JJ.